OPINION OF THE COURT
Per Curiam.
John Anthony McHugh has submitted an affidavit dated February 3, 2012, wherein he tenders his resignation as an attorney and counselor-at-law (see 22 NYCRR 691.9). He was admitted to the bar at a term of the Appellate Division of the Supreme Court in the Third Judicial Department on April 13, 1999.
The respondent is the subject of pending charges of professional misconduct, alleging, inter alia, that he neglected an appeal on behalf of Robert Clavin and subsequently failed to cooperate in an investigation by the Grievance Committee for the Ninth Judicial District (hereinafter the Grievance Committee). He acknowledges that he could not successfully defend himself on the merits against the foregoing.
The respondent further acknowledges that his resignation is freely and voluntarily tendered, that he is not being subjected to coercion or duress by anyone, and that he is fully aware of the implications of resigning.
Finally, the respondent avers that his resignation is submitted subject to any application which could be made by the Grievance Committee for an order directing that he make restitution and that he reimburse the Lawyers’ Fund for Client Protection pursuant to Judiciary Law § 90 (6-a). He further acknowledges the continuing jurisdiction of the Court to make such an order, which could be entered as a civil judgment against him pursuant to Judiciary Law § 90 (6-a) (d), and he specifically waives his opportunity to be heard in opposition thereto pursuant to Judiciary Law § 90 (6-a) (f).
The Grievance Committee recommends that the Court accept the respondent’s resignation from the bar and that his name be stricken from the roll of attorneys and counselors-at-law.
Inasmuch as the proffered resignation complies with the requirements of 22 NYCRR 691.9, it is accepted, and effective immediately, the respondent is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law.
*54Mastro, A.P.J., Rivera, Skelos, Dillon and Eng, JJ., concur.
Ordered that the resignation of John Anthony McHugh is accepted and directed to be filed; and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, John Anthony McHugh is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that John Anthony McHugh shall continue to comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (see 22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, John Anthony McHugh is commanded to continue to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, judge, justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law; and it is further,
Ordered that if John Anthony McHugh has been issued a secure pass by the Office of Court Administration, it shall be returned forthwith to the issuing agency, and he shall certify to the same in his affidavit of compliance pursuant to 22 NYCRR 691.10 (f).